Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
          Claims 1-3, 5-8, 10-17 and 27 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Schubert et al. (U.S. Pub No. 2012/0022461 A1).  Schubert directed toward to provide a needle assembly having a shielded needle cannula and wherein both the patient end and the non-patient end of the needle cannula can be secured and which needle assembly is both cheap to manufacture and reliable to use.  Schubert alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-3, 5-8, 10-17 and 27 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 07/16/2021 and the amendment of the claims, are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487